478 S.E.2d 63 (1996)
June JOHNSON and Ruthe Ann Mason d/b/a A & J Nursing Service, Petitioners,
v.
SERVICE MANAGEMENT, INC., Respondent.
No. 24520.
Supreme Court of South Carolina.
Heard October 1, 1996.
Decided November 4, 1996.
Judson K. Chapin, III, of Gaines, Walsh & Chapin, and William S. Bean, of Bean and Bean, both of Spartanburg, for petitioners.
Henry T. Woods, of Woods & Woods, of Rock Hill, for respondent.
Richard Q. Lafferty, Senior Counsel, NationsBank Corporation, of Charlotte, NC, for Amicus Curiae NationsBank, N.A. (Carolinas).
Lloyd I. Hendricks, President, South Carolina Bankers Association, of Columbia, for Amicus Curiae South Carolina Bankers Association.

ON WRIT OF CERTIORARI TO THE COURT OF APPEALS
PER CURIAM:
We granted certiorari to review the Court of Appeals' decision in Johnson v. Service Management, Inc., 319 S.C. 165, 459 S.E.2d 900 (Ct.App.1995). We affirm. In so doing, we note that the opinion only addresses involuntary transfers of property by debtors of judgment debtors. The Court of Appeals' holding that the money in this case could be reached only through supplemental proceedings should in no way be interpreted to impact on the rights given debtors of judgment debtors to voluntarily pay their debts under S.C.Code Ann. § 15-39-340 (1976).